            18-11852-jlg   Doc 68-2 Filed 03/22/19 Entered 03/22/19 14:38:55   Exhibit B -
                                  Affidavit of Panos Seretis Pg 1 of 4




                                             EXHIBIT B

                                              Affidavit




4828-8723-8794.7
        18-11852-jlg          Doc 68-2 Filed 03/22/19 Entered 03/22/19 14:38:55                                   Exhibit B -
                                     Affidavit of Panos Seretis Pg 2 of 4




         FOLEY & LARDNER LLP
         Katherine R. Catanese
         90 Park Avenue
         29th Floor
         New York, NY 10016-1314
         Telephone: (212) 338-3566
         Facsimile: (212) 687-2329
         Email: kcatanese®foley.com.
         Counselfor Patios Seretis

         UNITED STATES BANKRUPTCY COURT
         SOUTHERN DISTRICT OF NEW YORK

         IN RE:

                                                                                           Chapter 7
         PANOS PAPADOPOULOS SERETIS
                                                                                           Case No. 18-11852-JLG
                                             Debtor.


         YANNIS (IOANIS) BONIKOS, RIGEL-SHAHOLLI
         AND DIMITIRIOS OIKONOMOPOULOS,
                                                                                           Adv. Pro. No. 18-01637-JLG
                                             Plaintiff,

                                   -against-

         PANOS SERETIS,

                                            Defendant.


           AFFIDAVIT IN SUPPORT OF MOTION OF PANOS SERETIS FOR APPROVAL OF
                         SETTLEMENT OF ADVERSARY PROCEEDING

         Panos Seretis, being duly sworn, deposes and says:

                   1.     I am the Debtor in the above captioned bankruptcy case.

                   2.     1 have prepared this Affidavit in Support of the Motion of Panos Seretis for

             Approval of Settlement of Adversary Proceeding (the "Motion").'



        " Terms not defined in this affidavit arc ascribed their definition in the Settlement Agreement or the Motion.

4835-0052-6475.2
        18-11852-jlg          Doc 68-2 Filed 03/22/19 Entered 03/22/19 14:38:55                   Exhibit B -
                                     Affidavit of Panos Seretis Pg 3 of 4




                   3.    I entered into a settlement agreement (the "Settlement Agreement") by and

             amongst Yannis (Ianois) Bonikos, Rigel Shaholli, Dimitrios Oikonomopoulos

             (Oikkonomopoulos, together with Bonikos and Shaholli the "Plaintiffs") and Foodoni NY 23

             Corp. ("Foodoni", together with Debtor, "Defendants"), (the Plaintiffs together with the

             Defendants, the "Settling Parties").

                   4.    Pursuant to the terms the Settlement Agreement, I agreed to pay to the Plaintiffs

             $60,000 in cash (the "Section 523 Cash Payment") in full and final settlement the section 523

             count in the Adversary Proceeding.

                   5.    Additionally, I believe that the allegations in the Adversary Proceeding related to

             the section 727 claims have been remedied by my filing of amended schedules on December

             17, 2018 (D.E. #38) and I understand that this count is being withdrawn.

                   6.    Initially, I sought to take a loan from my company, Monaco Group, provided by

             two friends to settle with the Trustee; however, I understand the Trustee disapproved.

                   7.    Therefore, I will be paying the Section 523 Cash Payment pursuant to a gift from

             three friends.

                   8.   The Section 523 Cash Payment is not coming from estate assets.

             I certify under penalty of perjury that, based upon my knowledge, information and belief as

        set forth in this Affidavit, the foregoing is true and correct.




                                      [remainder ofpage intentionally left blank]


                                                           2
4835-0052-6475.2
       18-11852-jlg         Doc 68-2 Filed 03/22/19 Entered 03/22/19 14:38:55           Exhibit B -
                                   Affidavit of Panos Seretis Pg 4 of 4




       Dated: March1, 2019

                                   Respectfully Submitted,




                                   Pano Seretis


       Subscribed and sworn to me on



        This 0 \         day of AMOVCK 2019



                                                         VANESSA PERDOMO
                                                    War/ Public - State of Now York
                                                          NO, 01PE6367435
                                                       Qualified in Queens County
                                                   My Commission Expires Nov 20, 2021

                   ota   Public




                                                          3
4835-0052-6475.2
